

113 HR 3706 IH: Victims of Child Abuse Act Reauthorization Act of 2013
U.S. House of Representatives
2013-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3706IN THE HOUSE OF REPRESENTATIVESDecember 11, 2013Mr. Poe of Texas (for himself, Mr. Costa, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo reauthorize subtitle A of the Victims of Child Abuse Act of 1990.1.Short titleThis Act may be cited as the Victims of Child Abuse Act Reauthorization Act of 2013.2.Improving investigation and prosecution of child abuse cases(a)ReauthorizationSection 214B of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13004) is amended—(1)in subsection (a), by striking $15,000,000 for each of fiscal years 2004 and 2005 and inserting $17,500,000 for each of fiscal years 2014, 2015, 2016, 2017, and 2018; and(2)in subsection (b), by striking fiscal years 2004 and 2005 and inserting fiscal years 2014, 2015, 2016, 2017, and 2018.(b)AccountabilitySubtitle A of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.) is amended by adding at the end the following:214C.AccountabilityAll grants awarded by the Administrator under this subtitle shall be subject to the following accountability provisions:(1)Audit requirement(A)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General of the Department of Justice that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued and any appeal has been completed.(B)AuditThe Inspector General of the Department of Justice shall conduct audits of recipients of grants under this subtitle to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.(C)Mandatory ExclusionA recipient of grant funds under this subtitle that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this subtitle during the following 2 fiscal years.(D)PriorityIn awarding grants under this subtitle, the Administrator shall give priority to eligible entities that did not have an unresolved audit finding during the 3 fiscal years prior to submitting an application for a grant under this subtitle.(E)ReimbursementIf an entity is awarded grant funds under this subtitle during the 2-fiscal-year period in which the entity is barred from receiving grants under paragraph (2), the Administrator shall—(i)deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and(ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.(2)Nonprofit organization requirements(A)DefinitionFor purposes of this paragraph, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.(B)ProhibitionThe Administrator may not award a grant under any grant program described in this subtitle to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.(C)DisclosureEach nonprofit organization that is awarded a grant under this subtitle and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees and key employees, shall disclose to the Administrator, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Administrator shall make the information disclosed under this subparagraph available for public inspection.(3)Conference expenditures(A)LimitationNo amounts authorized to be appropriated to the Department of Justice under this subtitle may be used by the Administrator, or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, to host or support any expenditure for conferences that uses more than $20,000 in Department funds, unless the Deputy Attorney General or such Assistant Attorney Generals, Directors, or principal deputies as the Deputy Attorney General may designate, including the Administrator, provides prior written authorization through an award process or subsequent application that the funds may be expended to host a conference.(B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and any entertainment.(C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all approved conference expenditures referenced in this paragraph..